23 F.3d 394
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.THOMAS F. KENNEDY, Plaintiff, Appellant,v.UNITED STATES OF AMERICA, Defendant, Appellee.
No. 94-1024
United States Court of Appeals,First Circuit.
May 2, 1994

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MASSACHUSETTS [Hon.  Frank H. Freedman, Senior U.S. District Judge ]
Robert H. Astor and Astor & Minardi on brief for appellant.
Donald K. Stern, United States Attorney, and Karen L. Goodwin, Assistant United States Attorney, on brief for appellee.
Before Torruella, Selya and Stahl, Circuit Judges.


1
Per Curiam.  Plaintiff-appellant Thomas F. Kennedy appeals from the grant of summary judgment in favor of defendant-appellee United States of American.  "We review a grant of summary judgment de novo, employing the same criteria incumbent upon the district court in the first instance."   Commercial Union Ins. Co. v. Walbrook Ins. Co., 7 F.3d 1047, 1050 (1st Cir. 1993) (citing  Pedraza v. Shell Oil Co., 942 F.2d 48, 50 (1st Cir. 1991), cert. denied, 112 S. Ct. 993 (1992)).  We have reviewed the briefs of the parties and the record on appeal.  We affirm essentially for the reasons stated in the magistrate's report and recommendation, dated April 13, 1993, and the district court's memorandum and order, dated December 15, 1993.


2
Affirmed. See 1st Cir.  R. 27.1.